Order entered January 12, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01233-CV

               DALLAS POLICE AND FIRE PENSION SYSTEM, Appellant

                                               V.

   MIKE RAWLINGS, SCOTT GRIGGS, ADAM MEDRANO, CASEY THOMAS, II,
   CAROLYN KING ARNOLD, RICKEY D. CALLAHAN, MONICA R. ALONZO,
  TIFFINNI YOUNG, ERIK WILSON, MARK CLAYTON, ADAM MCGOUGH, LEE
 KLEINMAN, SANDY GREYSON, JENNIFER GATES, PHILLIP KINGSTON, ET AL.,
                               Appellees

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-03434-2016

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated November 28, 2016, we

notified the court reporter for the 199th Judicial District Court that the reporter’s record was

overdue. We directed the court reporter to file the reporter’s record within thirty days. To date

the reporter’s record has not been filed.

       Accordingly, we order Sheri J. Vecera, official court reporter for the 199th Judicial

District Court to file, within TWENTY DAYS of the date of this order either (1) the reporter’s

record; (2) written verification no hearings were recorded; or (3) written verification that

appellant has not requested, paid for, or made arrangements to pay for the record. We notify
appellant that if we receive verification the reporter’s record has not been requested, or that

appellant has not paid for or made arrangements to pay for the reporter’s record, we will order

the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Honorable Angela Tucker
       Presiding Judge
       199th Judicial District Court

       Sheri J. Vecera
       Official Court Reporter
       199th Judicial District Court


       All parties



                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE